     Case 2:12-cv-00556-KJM-DB Document 299 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLARENCE A. GIPBSIN,                                No. 2:12-cv-0556 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 4, 2021, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within thirty days. ECF No. 293. Plaintiff has filed

23   objections to the findings and recommendations, which the court has carefully considered. ECF

24   No. 296. While the court understands that Mr. Gipbsin has experienced distress as recounted in

25   his filings, his case does not provide a basis for redress.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

28   findings and recommendations to be supported by the record and by the proper analysis.
                                                         1
     Case 2:12-cv-00556-KJM-DB Document 299 Filed 03/25/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed January 4, 2021, are adopted in full;
 3         2. Defendants’ motion for summary judgment, ECF No. 263, is granted; and
 4         3. The clerk of court is directed to close this case.
 5   DATED: March 24, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
